Name: Commission Regulation (EEC) No 263/88 of 29 January 1988 fixing the maximum export refunds on olive oil for the third partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 88 Official Journal of the European Communities No L 26/39 COMMISSION REGULATION (EEC) No 263/88 of 29 January 1988 fixing the maximum export refunds on olive oil for the third partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87 Whereas, following the introduction of the 'combined nomenclature' by Council Regulation (EEC) No 2658/87 (*), the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was esta ­ blished by Regulation (EEC) No 3846/87 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3129/87 (4) issued a standing invitation to tender with a view to deter ­ mining the export refunds on olive oil ; Whereas Article 7 of Regulation (EEC) No 3129/87 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Commu ­ nity and world olive-oil markets and on the basis of the tenders received ; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level ; Whereas, for the purposes of applying the abovemen ­ tioned provisions, the maximum export refunds should be set at the levels specified in Article 1 ; Article 1 The maximum export refunds for olive oil for the third partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87 are hereby fixed in the Annex, oh the basis of the tenders submitted by 23 January 1988 . Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987. 0 OJ No L 145, 30. 5 . 1986, p. 8 . ft OT No L 296. 21 . 10 . 1987. D . 10 . O OJ No L 256, 7 . 9 . 1987, p. 1 . fÃ ³ OJ No L 366, 24. 12. 1987, p . 1 . No L 26/40 Official Journal of the European Communities 30. 1 . 88 ANNEX to the Commission Regulation (EEC) of 29 January 1988 fixing the maximum export refunds on olive oil for the third partial invitation to tender, under the standing invitation to tender issued by Regulation (EEC) No 3129/87 (ECU/100 kg) Product code Amount of refund 1509 10 90 100 55,00 \ 1509 10 90 900 97,53 1509 90 00 100 56,50 1509 90 00 900 99,55 1510 00 90 100 15,00 1510 00 90 900 55,00